COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Mohamed Kamara Baimba v. The State of Texas

Appellate case number:    01-19-00178-CR

Trial court case number: 1484829

Trial court:              174th District Court of Harris County

         Appellant’s final motion for extension of time to file his brief is GRANTED. Appellant’s
brief is due October 18, 2019. No further extensions will be granted.

       It is so ORDERED.


Judge’s signature: _____/s/ Russell Lloyd__________
                            Acting individually


Date: _October 15, 2019___________